DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 

Response to Arguments
Applicant's arguments and amendments received 01/19/2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 7-9”. This language corresponds to the newly amended language of claims 1, 7 and 14. 
           As such, these have been considered but they are directed to newly amended claim language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Furthermore, applicant argument direct to what considers “first computing device and second computing device” comparing previous rejection as well the amended claims. Applicant present claims with an open ended interpretation [by switching what consider first 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-28 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gagnon et al. US 6,522,342.
In regard to claim 1, Gagnon discloses a method comprising:                                                                                                                                                                                                determining, by a first computing device (see a transmission station 102 of fig. 1 or direct to home PC-based satellite communication device 106…--col. 8 lines 36-38) based on a determination that  a first content item references a second content item (see  at least Fig. 2a element 140 and elements within element 140..[main menu page 140 includes a central video window 142, a video title 144, a page title 146, a date/time display 148, a video channel tuning , an interactive selection option to be output at a second computing device (see receiver stations, which are typically located at the user's home or business, receive the satellite signals..— col. 3 lines 49-55, col. 10 lines 1-18, col. 12 lines 28-45), causing, by the first computing device, output of the interactive selection option with the first content item at the second computing device (see best-of-Web data service link 154 launches the GUI into a service for pre-selecting, previewing, and viewing various Internet websites that may be broadcast to the receiver station 106 via the satellite/relay 104..—col. 10 lines 46-59 and also Fig. 2A); and causing, by the first computing device and based on a selection of the interactive selection option at the second computing device, a third computing device to access the second content item (see Fig. 2A accessing elements with element 140..-- col. 10 lines 46-59, col. 10 lines 52 to col. 11 line 10, col. 24 lines 46-62), wherein the third computing device is different from the first computing device and the second computing device (see user device with display 104, an interactive 146 and elements within interactive 140..--col. 10 lines 50 to col. 11 line 10 and fig. 2).
In regard to claim 2, Gagnon discloses a method of claim 1, wherein: the causing the third computing device to access the second content item comprises: causing, based on the selection of the interactive selection option via a user interface on the second computing device, sending one or more commands the third computing device via a network, wherein the one or more commands are configured to cause a third computing device to access second the content (see col. 10 lines 46-59, col. 24 line 63 to col. 25 line 15).
 method of claim 2, wherein: the interactive selection option is configured to, be selectable with only a single input via the user interface on the second computing device (col. 24 line 63 to col. 25 line 15).
In regard to claim 4, Gagnon discloses a method of claim 3, wherein: the first content item comprises an advertisement for the second content item (see figs. 5-6 and col. 13 line 55 to col. 14 line 24).
In regard to claim 5, Gagnon discloses a method of claim 2, wherein: the first content item is associated with a service provider and the second computing device is associated with a user of the service provider (see fig. 1 element 102 and element 106…--col. 24 line 63 to col. 25 line 15).
In regard to claim 6, Gagnon discloses a method of claim 1, wherein: the third computing device comprises a digital video recorder (see schedule sub-pages 320 include a TV schedule page 322, a Data Channels schedule page 324..— col. 10 lines 46-59,  col. 4 lines 58-67).
 Claims 7-12 list all the similar elements of claims 1-6. Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 7-12.
In regard to claim 13, Gagnon discloses a method of claim 7, further comprising: sending based on the second, content item information indicating the second computing device or an account  associated with the first computing device and the second computing device (col. 10 lines 1-18, col. 12 lines 28-45).
Claims 14-19 list similar elements of claims 1-6, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 14-19 (one or more processors, see col. 21, lines 29-41 and memory, Col. 11, lines 40-61).
Claim 20 list similar elements of claims 12 and 14, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 12 and 14 applies equally as well to claims 20.
In regard to claim 21, Gagnon discloses a method of claim 1, wherein the causing output of the interactive selection option is based on one or more features associated with a user account, and the user account is associated with the first computing device (see user's service provider account and the settings and features associated with the account..—paragraph 0005).  
In regard to claim 23, Gagnon discloses a method of claim 1, further comprising: causing, based on one or more features associated with a user account, modification of the interactive selection option, wherein the user account is associated with the first computing device (see provider may tailor an advertisement on the content page and provide interactive functionality to control the user's account settings and functions ..--paragraphs 0005).  
In regard to claim 25, Gagnon discloses a method of claim 1, wherein the first content item comprises a web page (see fig. 2a element 154).  
In regard to claim 26, Gagnon discloses a method of claim 1, wherein the second content item comprises a television program (see fig. 2a TV program 140).  
Claims 22, 24, 27 and 28 list similar elements of claims 21, 23, 25 and 26.  Therefore, the supporting rationale of the rejection to claims 21, 23, 25 and 26 applies equally as well to claims 22, 24, 27 and 28.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T TEKLE/Examiner, Art Unit 2481